TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00438-CR


Larry Beltran, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-08-500396, HONORABLE FRED A. MOORE, JUDGE PRESIDING


O R D E RPER CURIAM
	Appellant has filed a third motion for extension of time to file his brief, asking to
have the deadline extended from January 28, 2011, to February 28, 2011.  We grant the motion and
extend the deadline to February 28, but caution counsel that no further extensions will be granted
and that a failure to file the brief will result in referral of the matter to the trial court for a hearing
pursuant to rule 38.8(b).  See Tex. R. App. P. 38.8(b).

Before Justices Puryear, Pemberton and Rose
Filed:   February 11, 2011
Do Not Publish